Filed Pursuant to Rule 424(b)(3) Registration No. 333-188720 PROSPECTUS SUPPLEMENT NO. 1 5,973,867 Shares of Common Stock STEVIA CORP. Common Stock This Prospectus Supplement No. 1 supplements and amends our Prospectus dated January 14, 2014, as amended and supplemented.This Prospectus Supplement No. 1 includes our attached Quarterly Report on Form 10-Q for the quarter ended December 31, 2013, as filed with the Securities and Exchange Commission on February 19, 2014. The Prospectus and this Prospectus Supplement No. 1 relate to the resale of 5,290,665 shares of common stock, by Anson Investments Master Fund LP (“Anson”), issuable upon the exercise of outstanding warrants (the “Anson Warrants”) and the resale of 683,202 shares of common stock, by Cranshire Capital Master Fund, Ltd. Issuable upon the exercise of outstanding warrants (the “Cranshire Warrants” and together with the Anson Warrants, the “Warrants”) We will not receive any proceeds from the resale of any of the shares offered hereby. We may receive gross proceeds of up to $1,365,440.00 if all of the warrants are exercised for cash. The proceeds will be used for working capital or general corporate purposes. We will bear all costs associated with this registration. This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus and any prospectus supplements filed before the date hereof.Any statement contained in the Prospectus and any prospectus supplements filed before the date hereof shall be deemed to be modified or superseded to the extent that information in this Prospectus Supplement No. 1 modifies or supersedes such statement.Any statement that is modified or superseded shall not be deemed to constitute a part of the Prospectus except as modified or superseded by this Prospectus Supplement No. 1. Our common stock is quoted on the OTCQB under the symbol “STEV.” The shares of our common stock registered under the Prospectus Supplement No. 1 are being offered for sale by the selling security holders at prices established on the OTCQB during the term of the offering.OnFebruary 20, 2014, the closing bid price of our common stock was $0.099 per share.These prices will fluctuate based on the demand for our common stock. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THE PROSPECTUS OR THIS PROSPECTUS SUPPLEMENT NO. 1 IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement No. 1 is February 21, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53781 STEVIA CORP. (Name of registrant as specified in its charter) Nevada 98-0537233 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 7, Indianapolis, IN (Address of Principal Executive Offices) (Zip Code) (888) 250-2566 (Registrant’s telephone number) Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if smallerreporting company) x Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 17, 2013 Common stock, $.001 par value STEVIA CORP. FORM 10-Q December 31, 2013 INDEX PAGE PART I—FINANCIAL INFORMATION Item 1.Financial Statements. 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3.Quantitative and Qualitative Disclosures About Market Risk 45 Item 4.Controls and Procedures 45 PART II—OTHER INFORMATION Item 1.Legal Proceedings 46 Item 1A.Risk Factors 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3.Defaults Upon Senior Securities 46 Item 4.Mine Safety Disclosures 46 Item 5.Other Information 46 Item 6.Exhibits 47 Signatures 48 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms, or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended March 31, 2013, filed on July 16, 2013. As used in this Form 10-Q, “we,” “us” and “our” refer to Stevia Corp., which is also sometimes referred to as the “Company.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Stevia Corp. December 31, 2013 and 2012 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at December 31, 2013 (Unaudited) and March 31, 2013 5 Consolidated Statements of Operations for the Nine Months and Three Months Ended December 31, 2013 and 2012 (Unaudited) 6 Consolidated Statement of Equity (Deficit) for the Interim Period Ended December 31, 2013 (Unaudited) and for the Fiscal Year Ended March 31, 2013 7 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2013 and 2012 (Unaudited) 8 Notes to the Consolidated Financial Statements (Unaudited) 9 4 Stevia Corp. Consolidated Balance Sheets December 31, 2013 March 31, 2013 (Unaudited) Assets Current assets: Cash $ $ Accounts receivable Seeds - Prepayments and other current assets Total current assets Non-current assets: Property and equipment Accumulated depreciation Property and equipment, net Acquired technology Accumulatd amortization Acquired technology, net Website development costs Accumulated amortization Website development costs, net Security deposit Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Accounts payable - president and CEO Accrued expenses Accrued interest Advances from president and significant stockholder Convertible notes payable - net of discount Current portion of derivative liability - - Total current liabilities Non-Current liabilities: Derivative note liabilities - Derivative warrant liabilities Total non-current liabilities Total liabilities Equity Stevia Corp stockholders' equity: Preferred stock par value $0.001: 1,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.001: 250,000,000 shares authorized, 82,695,634 and 63,555,635 shares issued and outstanding, respectively Additional paid-in capital Common stock to be issued - Accumulated deficit Total Stevia Corp stockholders' equity Non-controlling interest in subsidiary Noncontrolling interest - retained earnings in consolidated subsidiaries Non-controlling interest in subsidiary Total Equity Total Liabilities and Equity $ $ See accompanying notes to the consolidated financial statements. 5 Stevia Corp. Consolidated Statements of Operations For the Nine Months For the Three Months For the Nine Months For the Three Months Ended Ended Ended Ended December 31, 2013 December 31, 2013 December 31, 2012 December 31, 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Farm produce - - - Farm expenses Farm field lease - - Farm management services - related parties Total cost of revenues Gross margin ) ) Operating expenses: Directors' fees Professional fees Research and development - Salary and compensation - officer - - - Salary and compensation - others General and administrative expenses Total operating expenses Loss from operations ) Other (income) expense: Change in fair value of derivative liability ) Debt discount - - Debt settlement loss - - Excess of fair value of warrants over notes, net of OID - - Financing cost Foreign currency transaction gain (loss) - - 1 Interest expense Other (income) expense - - Total other (income) expense ) ) Loss before income tax provision and non-controlling interest ) Income tax provision - Net loss Net loss before non-controlling interest ) Net loss attributable to the non-controlling interest ) Net income (loss) attributable to Stevia Corp. $ ) $ ) $ ) $ ) Net income (loss) per common share - Basic and diluted: $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to the consolidated financial statements. 6 Stevia Corp. Consolidated Statement of Equity (Deficit) For the Interim Period Ended December 31, 2013 (Unaudited) and for the Fiscal Year Ended March 31, 2013 Common Stock Par Value $0.001 Number of Additional Common stock Accumulated Stockholders' Non-controlling Total Shares Amount paid-in Capital to be Issued Deficit Equity (Deficit) Interest Equity (Deficit) Balance, March 31, 2012 $ $ $
